DETAILED ACTION
Response to Arguments
Applicant’s Terminal Disclaimer filed on 6/17/2022 obviates all the three Double Patenting Rejections submitted in the Office Action of 3/17/2022. Specifically, non-statutory double patenting rejections were submitted by the examiner for patents 10863007, 10904364 and 10511697. The Terminal disclaimers overcome the rejections set forth in the Office Action of 3/17/2022. Accordingly, the aforementioned rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-19 are allowed.
The following is the examiner's statement of reasons for allowance:
The closest prior art, Godin (US 20150109999) teaches the general concepts of X2 interface communication (FIG. 2 and Par. 76) including the features of at an X2 gateway for communicating with, and coupled to, a first and a second radio access network (RAN) (fig 2), receiving messages from the first RAN according to a first X2 protocol and mapping the received messages to a second X2 protocol for transmission to the second RAN (FIG. 2-4 and Par. 22, 10, 3, “receiving an incoming X2 application protocol message within an X2 interface ... from a source base station", “extracting, from the incoming X2 interface IP", “routing or transferring the X2 application protocol message to the target base station"); maintaining
operational state of at least one of the first RAN or the second RAN at the X2 gateway (at least Par. 78, “HeNB GW needs to maintain”); executing at an interpreter at the second RAN an executable code received from the X2 Gateway (fig 2 and Par. 9. 7. 10. 15. "3GPP standards”. “HeNB GW”. “MME/S-GW”); and updating the maintained operational state of the first RAN or the second RAN at the X2 Gateway (FIG. 1-2 and 5-6 and Par. 9 and 78).
	Another prior art, Swatsky (US 20140052783), discloses One or more load control devices and/or user interfaces that are part of a first network operating via a first protocol may communicate with and/or control one or more load control devices and/or user interfaces that are part of a second network operating via a second protocol. For example, a wireless bridge may be provided. The wireless bridge may include a gateway. The gateway may be used to bridge two networks having differing protocols together such that a controller or node of the first network that communicates using the first protocol may control a device or node on the second network that communicates using the second protocol. Swatsky also discloses receiving X2 application protocols message with X2 interfaces. See Par. 3, 10, 22 and FIG. 1-4.
Another prior art, Caceres (US 2014025625) discloses this feature execution of the payload by the host controller may trigger different events”, See Par. 88.
Further, prior art references Lee (US 20200113012) teach the Concepts of Xx/Xn interface, but without gateway and updating, executing and other details (see FIG. 6 and Par.111). Reference Xu (US 20200120736) also teaches the Xx/Xn interface but not the additional features of gateway, uptating, executing, and payloads (See Fig. 7 and Par. 99).
However, The prior art fails to teach or suggest the limitations, " at an Xx/Xn gateway for communicating with, and coupled to, a first and a second radio access network (RAN), receiving messages from the first RAN according to a first Xx/Xn protocol and mapping the received messages to a second Xx/Xn protocol for transmission to the second RAN, wherein at least one of the first RAN and the second RAN comprise a 5GRAN; maintaining operational state of at least one of the first RAN or the second RAN at the Xx/Xn gateway; executing, at an interpreter at the Xx/Xn gateway, an executable payload received as part of the received messages; updating the maintained operational state of the first RAN or the second RAN at the Xx/Xn gateway based on an effect of the executable payload; and interworking, at the Xx/Xn gateway, the first Xx/Xn message from the first Xx/Xn protocol to the second Xx/Xn protocol and associating the first Xx/Xn protocol with the first RAN and the second Xx/Xn protocol with the second RAN, based on a list of supported Xx/Xn protocol versions for the first RAN and the second RAN, wherein at least one of the supported Xx/Xn protocol versions is a list of supported individual information elements (IEs) and protocol commands, or an Xx/Xn protocol version number.," along with other limitations of the independent claims 1.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Conclusion

Any response to this Office Action should be mailed to:

U.S Patent and Trademark Office Commissioner of Patents
P.O. Box 1450 Alexandria, VA 22313-1450
Or Faxed to:
571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED A CASCA whose telephone number is (571)272-7918. The examiner can normally be reached on Monday through Friday from 9 to 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available 
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/FRED A CASCA/Primary Examiner, Art Unit 2644